Judgment, Supreme Court, New York County (James A. Yates, J.), rendered August 8, 2003, convicting defendant, upon his plea of guilty, of attempted burglary in the first degree and sexual abuse in the first degree, and sentencing him, as a persistent violent felony offender, to concurrent terms of 18 years to life and 12 years to life, respectively, unanimously affirmed.
The court properly adjudicated defendant a persistent violent felony offender. The court fully advised defendant of his right to challenge predicate convictions on constitutional grounds (see CPL 400.15, 400.16), and it correctly found that there was nothing defective about defendant’s 1994 conviction (see People v Harris, 61 NY2d 9, 15-16 [1983]). Defendant’s remaining contentions are unpreserved and we decline to reach them in the interest of justice. Were we to reach these claims, we would find them to be without merit. We add only that even if the court had belabored the obvious (that defendant faced consecutive sentences of up to 25 years to life if convicted after trial) before rather than after defendant pleaded guilty, defendant’s claim that the court coerced the plea would be meritless just the same. Concur—Sullivan, J.P., Ellerin, Williams, Gonzalez and McGuire, JJ.